DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 07/20/2022. The objection to the abstract and the 35 U.S.C. 112b has been withdrawn. Claims 2 and 4 have been cancelled. Claims 1, 3, and 5-10 remain pending for consideration on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1) and in further view of Cheon (US 20190178551 A1) and Choi et al (KR20150115988 A).
Regarding claim 1, Chang teaches a method of controlling an ice-detaching temperature (transfer of ice, S118) of an icemaker (ice making tray 41), comprising: a first step of performing an ice-making operation in an ice-making unit (supplying water and making ice in ice making tray 41, S112 and as shown on figure 3), and counting a required ice-making time period from a starting point in time of the ice-making operation to an end point in time of the ice-making operation (ice making time period is started at S112 and ends at S116 when temperature T’sub. R is detected by sensor 80, 0041); acquiring an ambient temperature from an external temperature sensor (ambient temperature sensor 70 senses the ambient temperature surrounding the exterior of the refrigerator, 0033), depending on the acquired ambient temperature (reference ambient temperature, 0010) and the acquired required ice-making time period (ice making time period is started at S112, 0041).
Chang teaches the invention as described above but fails to teach a second step of acquiring the counted required ice-making time period, and acquiring an ambient temperature from an external temperature sensor; a third step of determining a variable ice-detaching time period, depending on the acquired ambient temperature and the acquired required ice-making time period; and a fourth step of using the determined ice-detaching time period to perform an ice-detaching operation, and wherein the third step comprises: determining the variable ice-detaching time period.
However, Lee teaches a second step of acquiring the counted required ice-making time period (ice making is generally 50 minutes, 0049 of Lee), a third step of determining a variable ice-detaching time period (period after heating of ice tray 140 is performed then S150 is when the separation of the ice pieces is performed, 0053-0054 of Lee); and a fourth step of using the determined ice-detaching time period (period after heating of ice tray 140 is performed then S150 is when the separation of the ice pieces is performed, 0053-0054 of Lee) to perform an ice-detaching operation (S150 of Lee), and wherein the third step comprises: determining the variable ice-detaching time period (ice separating lever starts to be rotated (S150), if it is determined that the ice separating lever has been rotated for a predetermined time, the step proceeds to step S160, paragraphs 0064 and 0068).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the method of controlling an ice maker of Chang to include a second step of acquiring the counted required ice-making time period, and acquiring an ambient temperature from an external temperature sensor; a third step of determining a variable ice-detaching time period, depending on the acquired ambient temperature and the acquired required ice-making time period; and a fourth step of using the determined ice-detaching time period to perform an ice-detaching operation, and wherein the third step comprises: determining the variable ice-detaching time period in view of the teachings of Lee for the production of imperfect ice pieces to be prevented by providing the minimum ice making time and determining the ice making temperature until completion of the ice making. 
The combined teachings teach the invention as described above but fail to teach determining to elongate the ice-detaching time period, when the acquired required ice- making time period is outside of the set required ice-making time period range.
However, Cheon teaches determining to elongate the ice-detaching time period (increasing ice separation time, pg2 paragraph 0020), when the acquired required ice- making time period (ice making cycles, paragraph 0009) is outside of the set required ice-making time period range (the controller may increase the ice separation time when the ice making cycles have reached a predetermined number of ice making cycles, depending on when the drainage times are increased or decreased which may increase or decrease the ice making cycles, as described on pg1 paragraph 0011 and pg2 paragraph 0020).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the controlling of the ice maker in the combined teachings to include determining to elongate the ice-detaching time period, when the acquired required ice- making time period is outside of the set required ice-making time period range in view of the teachings of Cheon to allow the controller to increase the ice separation time after the predetermined number of cycles are completed. 
The combined teachings teach the invention as described above but fail to teach depending on whether the acquired required ice-making time period is within a set required ice-making time period range, and determining to shorten the ice-detaching time period, when the acquired required ice-making time period is within the set required ice-making time period range. 
However, Choi teaches depending on whether the acquired required ice-making time period is within a set required ice-making time period range (controller 30 can set and adjust ice making time in response to the high-water level sensing signal sen1 and low-level sensing signal sen2, 0026), and determining to shorten the ice-detaching time period (the controller 30 may perform the de-icing operation again, thereby de-icing operation being shortened, when the full water time is smaller than the second reference time smaller than the first reference time, pg5 paragraph 0012), when the acquired required ice- making time period is within the set required ice-making time period range (controller 30 can set and adjust ice making time in response to the high water level sensing signal sen1 and low level sensing signal sen2, pg7 paragraph 0026).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the controlling of the ice maker in the combined teachings to include depending on whether the acquired required ice-making time period is within a set required ice-making time period range, and determining to shorten the ice-detaching time period, when the acquired required ice- making time period is within the set required ice-making time period range in view of the teachings of Choi for the controller to adjust the ice making time range according to the levels of the water in the tray. 
Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1), Cheon (US 20190178551 A1), Choi et al (KR20150115988 A) and in further view of Oh (US 20180164016 A1) and Hidekazu et al (JP 2017110844 A).
Regarding claim 3, the combined teachings teach determining the variable ice-detaching time period (S150 is when the separation of the ice pieces is performed, 0053-0054 of Lee), depending on whether the acquired ambient temperature is within a set ambient temperature range (reference ambient temperature may be set to be in a range of 7-9 Celsius, 0014 of Chang).
The combined teachings teach the invention as described above but fails to teach determining to elongate the ice-detaching time period, when the acquired ambient temperature is lower than a first temperature; and determining to shorten the ice-detaching time period, when the acquired ambient temperature is equal to or higher than the first temperature.
However, Oh teaches wherein the third step comprises: determining to elongate the ice-detaching time period (increasing the time required for removing cycles, 0054 of Oh), when the acquired ambient temperature is lower than a first temperature (different time ranges range may be determined with reflecting the tolerance due to the temperature change inside the cold plate evaporator, 0085 of Oh) ; and determining to shorten the ice-detaching time period (obvious to one of the ordinary skill in the art to know that if ice detaching period is extended then it will also be shorted when less ice removing cycles are required), when the acquired ambient temperature is equal to or higher than the first temperature (different time ranges range may be determined with reflecting the tolerance due to the temperature change inside the cold plate evaporator, 0085 of Oh).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify icemaker of the combined teachings to include determining to elongate the ice-detaching time period, when the acquired ambient temperature is lower than a first temperature; and determining to shorten the ice-detaching time period, when the acquired ambient temperature is equal to or higher than the first temperature in view of the teachings of Oh to be able to make adjustments to the ice maker apparatus to prevent inoperability and prevent disruptions of the ice removing cycles. 
Regarding claim 10, the combined teachings teach wherein it is determined to elongate the ice-detaching time period (increase the time required for ice removing cycles, pg4 paragraph 0054 of Oh), when the acquired water supply temperature is lower than a target temperature (since there can be a problem with the water circulation system and proper water temperature not reaching the cold plate, the temperature of the cold plate does not reach the preset temperature, pg4 paragraph 0054 of Oh), and it is determined to shorten the ice-detaching time period, when the water supply temperature is equal to or higher than the target temperature (it is obvious to one of the ordinary skill in the art to know that it would be necessary to shorten the ice detaching time period when the water supply temperature is equal to the target temperature since the nature of ice detaching operations is shorter than ice formation, it will not require to maintain a long ice detaching period for the ice maker to function properly).
The combined teachings teach the invention as described above but fail to teach acquiring a water supply temperature of water supplied to a water supply tank, to determine an ice-detaching time period according to the water supply temperature
However, Hidekazu teaches wherein further comprises acquiring a water supply temperature (water temperature sensor for detecting the water temperature of the ice making water in the tank, pg 3 paragraph 0009 of Hidekazu) of water supplied to a water supply tank (water supply tank 12), to determine an ice-detaching time period (time T zero during deicing operation, pg7 paragraph 0044 and 0045 of Hidekazu) according to the water supply temperature (water supply temperature in tank 12 rises so that the surface of water tray 16 can drop the ice, pg7 paragraph 0044 of Hidekazu).
 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include acquiring a water supply temperature of water supplied to a water supply tank, to determine an ice-detaching time period according to the water supply temperature in view of the teachings of Hidekazu for when the water supply temperature fluctuates, then the ice detaching time period needs to be adjusted according to that acquired temperature. 
Claim 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1), Cheon (US 20190178551 A1), Choi et al (KR20150115988 A), and in further view of Jianfei et al (JP 2020118321). 
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach counting the determined the ice-detaching time period from a sensation point in time, when it is sensed if a refrigerant temperature sensed by an evaporator sensor installed in an outlet pipe of an evaporator reaches a set refrigerant temperature; performing an operation of an ice-making water pump to prevent an increase in evaporator temperature, when the refrigerant temperature reaches a second temperature during the ice-detaching time period; and turning off the operation of the ice-making water pump, when the refrigerant temperature reaches a third temperature during the ice-detaching time period.
However, Jianfei teaches counting the determined the ice-detaching time period (deicing operation of Jianfei) from a sensation point in time (when detected temperature of the thermistor 61 reaches a predetermined temperature during deicing operation, pg5 paragraph 0017 of Jianfei), when it is sensed if a refrigerant temperature (predetermined temperature sensed by thermistor 61, pg5 paragraph 0017 of Jianfei) sensed by an evaporator sensor installed in an outlet pipe of an evaporator (thermistor, temperature sensor 61 is provided on the outlet side of the evaporation pipe 14, pg5 paragraph 0017 of Jianfei) reaches a set refrigerant temperature (predetermined temperature sensed by thermistor 61, pg5 paragraph 0017 of Jianfei); performing an operation of an ice-making water pump to prevent an increase in evaporator temperature (pump motor PM is driven to spray water on the ice making plate 12, therefore keeping preventing an increase of evaporator temperature, pg2 paragraph 0003 of Jianfei), when the refrigerant temperature reaches a second temperature during the ice-detaching time period (chain double-dashed line B indicate an example of the temperature change of the temperature detected by the thermistor 61, pg5 paragraph 0018 of Joanfei); and turning off the operation of the ice-making water pump (water saving deicing period ends since water temperature in the tank 16 is circulated by the pump motor PM, pg5 paragraph 0019 of Jianfei) when the refrigerant temperature reaches a third temperature (temperature change C, figure 4 of Jianfei) during the ice-detaching time period. 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include counting the determined the ice-detaching time period from a sensation point in time, when it is sensed if a refrigerant temperature sensed by an evaporator sensor installed in an outlet pipe of an evaporator reaches a set refrigerant temperature; performing an operation of an ice-making water pump to prevent an increase in evaporator temperature, when the refrigerant temperature reaches a second temperature during the ice-detaching time period; and turning off the operation of the ice-making water pump, when the refrigerant temperature reaches a third temperature during the ice-detaching time period in view of the teachings of Jianfei to monitor the temperature rise of the thermistor 61 during the deicing operation and terminate the deicing operation when the detected temperature of the thermistor reaches a predetermined temperature. This assists the flow down type ice maker to determine the temperature change tendency of the thermistor according to the lapse of time during the deicing operation.
Regarding claim 8, the combined teachings teach wherein the fourth step further comprises performing the operation of ice-making water pump (pump motor PM of Jianfei) in the last section of the ice-detaching time period (control device 50x repeating deicing operations for measuring delay time from a water supply termination time to the tank 16 during the deicing operation, a drive processing for driving a pump motor PM during the measurement of the delay time, abstract of Jianfei).
Regarding claim 9, the combined teachings teach wherein further comprises supplying water used for ice-making in the ice-detaching operation (water that is supplied from stored tank 16 for ice making operation is the same water that is supplied to tank 16 from water supply pipe 29 during deicing operation, abstract of Jianfei), after the ice-making operation is completed (ice making operation is executed by supplying water stored in the tank 16 to an ice making surface of an ice making plate 12, abstract of Jianfei). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1), Cheon (US 20190178551 A1), Choi et al (KR20150115988 A) and in further view of Kazuhisa et al (JP 2016033422)
Regarding claim 6, the combined teach the invention as described above but fail to teach further comprising additionally determining whether the required ice-making time period is outside of a set required ice-making time period range in the ice-making operation of a previous cycle, when the acquired required ice-making time period is outside of the set required ice-making time period range in the third step, and the ice-detaching operation is completed, wherein an error sign is displayed and driving of the icemaker is stopped, when it is detected that the required ice-making time period has continuously exceeded the set required ice-making time period range at least two times.
However, Kazuhisa teaches further comprising additionally determining whether the required ice-making time period (ON continuous time T1 of Kazuhisa) is outside (when the number of outputs N that the optical sensor 51 outputs ON while the posture of the water tray 13 is switched are measured and incorrect relative to the detection area 62, pg4 and 5 paragraphs 0010/0011 of Kazuhisa) a set required ice-making time period range (preset ON determined time T10 of Kazuhisa) in the ice-making operation of a previous cycle (continuous times T1 and T2 represent cycles when the ice maker is on and off, pg4 and 5 paragraphs 0010/0011 of Kazuhisa) when the acquired required ice-making time period (ON continuous time T1 of Kazuhisa) is outside (when the number of outputs N that the optical sensor 51 outputs ON while the posture of the water tray 13 is switched are measured and incorrect relative to the detection area 62, pg4 and 5 paragraphs 0010/0011 of Kazuhisa) of the set required ice-making time period range (preset ON determined time T10 of Kazuhisa) in the third step, and the ice-detaching operation is completed (when the water tray 13 swings from the deicing posture to the ice making posture, pg6 paragraph 0016 of Kazuhisa), wherein an error sign is displayed and driving of the icemaker is stopped (motor 39 is stopped and an error is displayed by determining that water pan 13 has stopped swinging, pg9 paragraph 0031 of Kazuhisa), when it is detected that the required ice-making time period has continuously exceeded the set required ice-making time period range at least two times (the output value of the optical sensor 51 is switched OFF before the ON continuous time T1 exceeds the ON predetermined time T10, pg9 paragraph 0031 of Kazuhisa).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include further comprising additionally determining whether the required ice-making time period is outside of a set required ice-making time period range in the ice-making operation of a previous cycle, when the acquired required ice-making time period is outside of the set required ice-making time period range in the third step, and the ice-detaching operation is completed, wherein an error sign is displayed and driving of the icemaker is stopped, when it is detected that the required ice-making time period has continuously exceeded the set required ice-making time period range at least two times in view of the teachings of Kazuhisa to determine in which cycle the ice making time period has failed and to be able to visually see the error sign when time period ranges have exceeded. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20060266056 A1) in view of Lee (US 20130174587 A1), Cheon (US 20190178551 A1), Choi et al (KR20150115988 A), and in further view of Jianfei et al (JP 2020118321) and Kazuhisa et al (JP 2016033422).
Regarding claim 7, the combined teachings teach the invention as described above but fail to teach wherein the starting point in time of the ice-making operation is calculated from a point in time at which the ice-detaching time period has elapsed, and the end point in time of the ice-making operation is sensed, when a water level in a water supply tank reaches a set water level or lower.
 However, Jianfei teaches wherein the starting point (a2 point, figure 4) in time of the ice-making operation is calculated from a point in time at which the ice-detaching time period has elapsed (point a2 is when the water saving deicing period ends, marking the beginning of the ice making operation, pg5 paragraph 0019), and the end point in time of the ice-making operation (when it is detected by the float switch FS that the stored water in the tank 16 has decreased to the lower limit water level, the pump motor PM is stopped and the ice making operation is ended (step S307), pg8 paragraph 0035) is sensed, when the water level in the water supply tank does not reach the set water level or lower (water stored in the water tank 16 is gradually lowered as the deicing water is used, pg9 paragraph 0037), when a water level in a water supply tank reaches a set water level or lower (during step S305, water valve is closed to terminate the additional water supply to tank 16, therefore, ice making water stored in the tank 16 during the ice making operation, pg8 paragraph 0034). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the starting point in time of the ice-making operation is calculated from a point in time at which the ice-detaching time period has elapsed, and the end point in time of the ice-making operation is sensed, when a water level in a water supply tank reaches a set water level or lower in view of the teachings of Jianfei to provide ice making operations after the ice separation process has ended and for the ice making operations to cease when a water level in the supply tank gets too low. 
The combined teachings teach the invention as described above but fail to teach wherein the first step performs continuously the counting of the required ice-making time period and the ice-making operation.
However, Kazuhisa teaches wherein the first step performs continuously the counting of the required ice-making time period and the ice-making operation (when water tray 13 is in the ice making posture, the counting of the ON continuous time T1 is started, pg9 paragraph 0031 of Kazuhisa).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include the first step performs continuously the counting of the required ice-making time period and the ice-making operation in view of the teachings of Kazuhisa to detect when the ice maker tray stops between an ice making and ice separating postures which can prevent damage by counting the ice making/ice detaching time periods of the posture switching mechanism. 
Response to Arguments
Applicant's arguments filed on 07/20/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “Chang does not measure the required ice- making time period and does not determine the ice-detaching time period accordingly”, the examiner disagrees. For clarity, Chang discloses the ice making time period is started at S112 and ends at S116 when temperature T’sub. R is detected by sensor 80, as described in paragraph 0041, and controller 60 continues the ice-making process until the temperature of the ice-making tray 41 reaches the re-adjusted full-frozen temperature T'.sub.R. If the re-adjusted full-frozen temperature T'.sub.R is detected by the ice-making temperature sensor 80 at operation S116, therefore ending the ice making process, as described in paragraph 0041. To further clarify, Lee is established in the rejection as a secondary referenced used to teach “ice detaching time period”, where period after heating of ice tray 140 is performed then S150 is when the separation of the ice pieces is performed, as described in paragraphs 0053-0054 of Lee. Therefore, the Applicant’s argument is not persuasive and rejection is maintained. 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “adjust the waiting time after heating for ice detaching”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “controlling the ice-detaching time period only by adjusting the ice-making time period according to the amount of water remaining after making ice”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a configuration that adjusts the waiting time after reaching the temperature for ice-detaching process depending on whether the minimum ice making completion time is exceeded.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a configuration that does not affect the low temperature of the ice-making process by adjusting the waiting time for ice-detaching process according to the required ice-making time period”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to Applicant’s argument that “None of Chang, Lee, Oh, Hidekazu, Cheon, Choi, Jianfei and Kazuhisa, taken alone or in combination with the other cited references, discloses or fairly suggests a third step that comprises: determining the variable ice-detaching time period, depending on whether the acquired required ice-making time period is within a set required ice-making time period range, determining to elongate the ice-detaching time period, when the acquired required ice-making time period is outside of the set required ice-making time period range; and determining to shorten the ice- detaching time period, when the acquired required ice-making time period is within the set required ice-making time period range, as recited in amended Claim 1”, the examiner disagrees. To clarify Chang has been established in the rejection as a primary reference teaching “a third step of determining a variable ice-detaching time period (period after heating of ice tray 140 is performed then S150 is when the separation of the ice pieces is performed, 0053-0054 of Lee)”, Choi has been used to teach “depending on whether the acquired required ice-making time period is within a set required ice-making time period range (controller 30 can set and adjust ice making time in response to the high-water level sensing signal sen1 and low-level sensing signal sen2, 0026 of Choi), and determining to shorten the ice-detaching time period (the controller 30 may perform the de-icing operation again, thereby de-icing operation being shortened, when the full water time is smaller than the second reference time smaller than the first reference time, pg5 paragraph 0012)”, Cheon has been used to teach “determining to elongate the ice-detaching time period (increasing ice separation time, pg2 paragraph 0020 of Cheon), when the acquired required ice- making time period (ice making cycles, paragraph 0009 of Cheon) is outside of the set required ice-making time period range (the controller may increase the ice separation time when the ice making cycles have reached a predetermined number of ice making cycles, depending on when the drainage times are increased or decreased which may increase or decrease the ice making cycles, as described on pg1 paragraph 0011 of Cheon and pg2 paragraph 0020 of Cheon)”. Therefore, the Applicant’s argument is not persuasive and rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763